 In the Matter of HATFIELD WIRE &CABLECOMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. OF L.Case No. R-.647.Decided July 18, 1941Jurisdiction:wire and cable products manufacturing industry.Investigation and Certification of Representatives:existence of question :.Con-tract with rival labor organization terminated ; Company refused to recognizethe union until it has been certified by the Board ; dispute as to appro-priate unit ; election necessary.Unit Appropriate for Collective Bargaining:determination of whether pro-duction and maintenance employees, excluding supervisory and clerical em-ployees, of one of Company's two plants constitute a separate unit or remainpart of a single unit of Company's two plants, excluding one division thereof,helddependent on desires of employees.Mr. David A. Morse,of Newark, N. J., for the Company.Mr. Thomas L. Parsonnet,of Newark, N. J., for the I. B. E. W.Mr. Samuel Rothbardof Newark, N. J., for the United.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 15, 1941, International Brotherhood of Electrical Workers,A. F. of L., herein called the I. B. E. W., filed with the Regional`Director for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Hatfield Wire & Cable Company, Hacketts-town, New Jersey, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On June 14, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Section 3, of National Labor Relations Boai'dRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.33 N. L. R. B., No. 102.533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 16, 1941, the Regional Director issued a notice of hearing,copies of which were served upon the Company, the I. B. E. W., andupon Local 403, United Electrical Radio and Machine Workers ofAmerica, C. I. 0., herein called the United, a labor organizationclaiming to represent employees directly affected by the investi-gation.Pursuant to notice, a hearing was held on June 21, 1941,in New York City, before Will Maslow, the Trial Examiner dulydesignated by the Chief Trial Examiner. ' The Company, the I. B.E.W., and the United were represented by counsel or official repre-sentatives and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the closeof the hearing the United moved to dismiss the petition on the fol-lowing grounds: (1) the unit sought by the' I. B. E. W. was inap-propriate; (2) past bargaining history. was at variance with theunit sought by the I. B. E. W.; (3) by reason of the I. B., E. W.'spast action in 1939, when it filed a petition requesting another unitand consented to an election, the I. B. E. W. was estopped from nowclaiming the unit sought herein.The Trial Examiner reservedruling on this motion for the Board.The motion is hereby denied.During the course of the hearing the Trial Examiner made variousrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On June 30, 1941, the I. B. E. W. filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHatfield Wire & Cable Company, a New Jersey corporation havingits principal office and place of business at Hillside, New Jersey, isengaged in the manufacture, sale, and distribution of wire and cableproducts, electrical appliances, and related articles at its two plantsatHillside, New Jersey, and Hackettstown, New Jersey.The prin-cipal materials used by the Company are copper, cotton, rayon, cruderubber, asbestos, filler, lead, steel, fiber, and cord-set supplies.Duringthe year 1940, the Company purchased such materials valued in ex-ccess of $100,000, of which 25 per cent were shipped to the Companyfrom points outside the State of New Jersey.During the year 1940,the Company manufactured and sold finished products valued inexcess of $100,000, of which 90 per cent were sold and shipped topoints -outside the State of New Jersey.The Company employs 80 HATFIELD WIR'FI & CABLE[ COMPANY535workers at its Hackettstown plant and 350 workers at its Hillsideplant.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingemployees of the Company to membership.United Electrical, Radio and Machine Workers of America, LocalNo. 403, is a labor organization affiliated with the Congress of In-dustrialOrganizations, admitting employees of the Company tomembership.III. THE QUESTION CONCERNING REPRESENTATIONOn December 21, 1938, pursuant to a stipulation between the Com-pany and the United, the Board issued its Decision and Order where-by the Company was directed to bargain collectively with the Unitedas the representative of all production and maintenance employees atitsHillside and Hackettstown plants, respectively, excluding super-visory and clerical employees.,On May 10, 1939, the I._ B. E. W.filed a petition with the Board, claiming to represent a majority ofthe employees at both the Hillside and Hackettstown plants.OnJune 1, 1939, pursuant to an agreement between the United, theI. B. E. W., and the Company, the Board conducted an election amongall production and maintenance employees at both plants, excludingclerical and supervisory employees.The United won the election,and on June 14, 1939, entered into an exclusive bargaining contractwith the Company for the employees of both plants as a single unit.On August 29, 1939, the I. B. E. W. filed a petition with the Boardrequesting an investigation and certification of representatives ofemployees in the Wire and Cable Division of the Hillside plant.Following a preliminary investigation, the Board dismissed the peti-tion on October 3, 1939.On March 25, 1940, separate petitions werefiled by the I. B. E. W. for the employees in the Wire and CableDivision and those in the Hackettstown plant, respectively.Thesepetitions were likewise dismissed by the Board on April 17, 1940.On June 12, 1940, the United and the Company entered into a .written agreement with respect to the holding of a consent electionamong the employees of the Wire and Cable Division of the Hillsideplant, to determine whether they desired representation by the Unitedor the I. B. E. W. The agreement provided that in the event theUnited won the election, the Company would enter into a closed-1Matter of Hatfield Wire & Cable Company, IncandUnited Electrical, Radio & MachineWorkers, Local No.403, 10 N. L.R. B. 763. 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDshop contract with the United covering all production employees atboth the Hillside and Hackettstown plants ; that if the United lostthe election, the contract would cover all production employees otherthan those employed in the Wire and Cable Division.Although theI.B. E. W. was not a party to this agreement, it was further statedtherein that the Company would also enter into a contract with the I. B.E. W. if it were chosen by the Wire and Cable employees as their repre-sentative.On July 9, 1940, with knowledge of the foregoing agree-ment between the Company and the United, the I. B. E. W. enteredinto a consent election 'conducted by the Board among the employeesin the Wire and Cable Division of the Hillside plant.The I. B.E. IV. won the election.'On September 6, 1940, the I. B. E. W. filed a petition with theBoard requesting an investigation and certification of the employeesof the Hackettstown plant.On October 11, 1940, pursuant to theagreement entered into on June 12, 1940, prior to the consent electionin the Wire and Cable Division, the Company and the United signeda closed-shop contract covering all production employees at theHackettstown and Hillside plants with the exception of those in theWire and Cable Division in the latter plant to be retroactively ef-fective from September 1, 1940, to June 1, 1941.On December 3,'940, the Company entered into a similar contract with the I. B.E.W., covering all employees in the Wire and Cable Division to beeffective until April 1, 1942.The Board dismissed the petition filedby the I. B. E. W. on September 6, 1940, for the reason that the con-tract between the Company and the United, executed on October 11,1940, constituted a bar to an election at that time.2The closed-shop contract between the United and the Companywhich expired on June 1, 1941, was mutually extended by the partiespending disposition of this proceeding.The Company has refusedto recognize the I. B. E. W. as a collective bargaining representativeof the Hackettstown plant employees until the I. B. E. W. has beencertified by the Board.A statement of the Regional Director intro-duced into evidence shows that the I. B. E. W. represents a sub-stantial number of the Company's employees within the alleged appro-priate unit.3We find that a question has arisen concerning the representation ofthe Company's employees. -z lfatter of Hatfield Wire & Cable CompanyandInternational Brotherhood of ElectricalWorkers. A F of L.,30 N L R B. 360.eThe I. B. It. W. filed with the Regional Director 80 application cards, of which 40were signed in April 1941, and 40 in May 1941. Of the 76 cards found by the RegionalDirector to bear original signatures, 67 bore names of persons within the alleged appro-priate unit appearing on the Company's pay roll of May 12, 1941. There are 78 employeeswithin the unit sought by the I.B. E. W. herein. HATFIELD WIRE' & CIABLEi COMPANY537IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe I. B. E. W. contends that the unit appropriate for the purposesof collective bargaining consists of all production and maintenanceemployees working in the Company's Hackettstown plant, exclusiveof supervisory and clerical employees.The United denies the ap-propriateness of the unit sought by the I. B. E. W. and urges the dis-missal of the petition.The United further contends that the, ap-propriate unit consists of all production employees at both theCompany's Hackettstown, and Hillside plants, excluding supervisoryand clerical employees and employees of the Wire and Cable Divisionat the Hillside plant.As indicated above, the Company operates two plants, one at Hill-side and the other at Hackettstown, New Jersey, separated by adistance of 45 miles.The management of both plants is centralized atHillside.The general manager at Hillside exercises direct controlover the general manager at Hackettstown.The- wages, hours, andworking conditions of employees at both plants are determined bythe main office at Hillside.All shipments of finished products fromboth plants are made from the Hillside plant.The Hackettstownplant is engaged solely in the manufacture of lamp-cord and fixturewire, all of which is sent to the Hillside plant, 75 per cent for directshipment, 5 per cent for further processing by the Wire and CableDivision, and 20 per cent for use by the Cord-set Division.The de-partmental organization of the Wire and Cable Division at the Hill-side plant is similar to that at Hackettstown and approximately 25to 35 per cent of the wire manufactured in this division is the sametype of lamp cord manufactured at the Hackettstown plant.Thebalance is a heavier type of cable for use in building construction.The Cord-set Division at Hillside cuts lamp-cord wire into appropri-ate lengths and attaches sockets and other electrical appliances there-to.Approximately 75 per cent of the wire used by this division ismanufactured in the Wire and Cable Division of the Hillside plant,and the remaining 25 per cent is manufactured at the Hackettstownplant.The employees at the Hackettstown plant and those in the 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDWire and Cable Division at the Hillside plant work on an hourlybasis; a majority of those employed in the Cord-set Division work ona piece-work basis. If either plant were closed, the other couldoperate normally.In view of the foregoing and the history of collective bargainingfor the Company's employees, it appears that the production andmaintenance employees at the Company's Hackettstown plant mightproperly constitute a separate appropriate bargaining unit or thatthey might remain a part of a single unit including the employeesat the Hillside plant other than those in the Wire and Cable Division.We shall direct that an election be held among such employees todetermine whether they desire to be represented by the I. B. E. W.,by the United, or by neither. If they select the I. B. E. W. as their'representative, theywill constitute a separate appropriate unit.Otherwise we shall dismiss the petition.4We shall direct that those eligible to vote in the election shall bethose employees who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to such limitations and additions as are set forth in the Directionhereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA questionaffecting commerce has arisen concerning the repre-sentationof employees of Hatfield Wire & Cable Company,Hacketts-town,New Jersey, withinthe meaningof Section9 (c) and Section2 (6) and(7) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hatfield Wire & Cable Company, Hackettstown, New Jersey,* As Indicated in Section III, the Hackettstown employees were covered by the contractexecuted by the Company and the United on October 11, 1940. The contract expired onJune 1, 1941, but was extended by mutual agreement of the parties pending disposition,of this proceeding. If the Hackettstown employees choose the United as their representa-tive,no further certification will be necessaryin view of the existing contract. HATFIELD WIRE & OABLE 'COMPANY539an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employees ofthe Company's Hackettstown plant, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on. vacation or in the active military serviceor training of the United States, or temporarily laid off, but ex-cluding supervisory and clerical employees and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented for the purposes of collective bargaining byInternationalBrotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, or by United Electrical, Radio& Machine Workers of America, Local No. 403, affiliated with theCongress of Industrial Organizations, or by neither.MR.EDWIN S. SMITH,dissenting:I dissent from the decision of the majority.For the reasons stated in my concurring opinion inMatter ofHatfield Wire c Cable CompanyandInternational Brotherhood ofElectricalWorkers, A. F. of L.,°I would find a single unit com-posed of production and maintenance employees at the Company'sHackettstown and Hillside plants to be appropriate for the pur-poses of collective bargaining, and I would accordingly dismiss thepetition."8 30 N. L R. B. 360.6SeeMatter of Shipowners Association of the PacificCoast,WaterfrontEmployersAssociation of the PacificCoast,WaterfrontEmployers of Washington,et al.andInter-national Longshoremen'sAssociation,Affiliated withthe A. F. of L.,Local No.38-83,32 N. L. R. B. 668.